UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7709



KEITH BREVARD BLAKENEY,

                                            Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; JOSEPH G.
PICKELSIMER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-313-1)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Brevard Blakeney, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Keith Brevard Blakeney seeks to appeal the district court’s

order dismissing as untimely his motion filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999).       We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.        Accordingly, we

deny a certificate of appealability and dismiss the appeal as un-

timely.     See Taylor v. Lee, 186 F.3d 557, 561 (4th Cir. 1999),

petition for cert. filed, 68 U.S.L.W. 3367 (Nov. 22, 1999) (No. 99-

897).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2